568 F.2d 1175
UNITED STATES of America, Plaintiff-Appellee,v.Richard B. SANDERS, Defendant-Appellant.
No. 77-5590

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 3, 1978.Rehearing Denied March 27, 1978.
Harold Mendelow, Miami, Fla.  (Court-appointed), for defendant-appellant.
Jacob V. Eskenazi, U. S. Atty., Hugh F. Culverhouse, Jr., Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before MORGAN, CLARK and TJOFLAT, Circuit Judges.
PER CURIAM:


1
In this case involving the warrantless search by postal inspectors of a postal employee's locker at the post office, the salient facts are essentially the same as those presented in United States v. Bunkers, 521 F.2d 1217 (9th Cir.), cert. denied, 423 U.S. 989, 96 S. Ct. 400, 46 L. Ed. 2d 307 (1975).  We adopt the rationale of the Ninth Circuit in that case and uphold the district court's denial of appellant's motion to suppress.


2
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I